COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
RODERICK DESHAUN SCOTT
AKA RODERICK D. SCOTT,
 
                           
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-11-00023-CR
 
Appeal from the
 
372nd
Judicial District Court 
 
of
  Tarrant County, Texas 
 
(TC# 1175444D) 
 



 
                                                    MEMORANDUM  OPINION
Roderick Deshaun
Scott (“Appellant”) appeals his conviction of the offense of engaging in
organized criminal activity, to-wit: aggravated robbery with a deadly weapon,
specifically a firearm.[1]
 The grand jury indicted Appellant on two
counts.  Count I alleged theft of
property by placing the victim in fear of imminent bodily injury or death
through use of a deadly weapon while establishing, maintaining or participating
in the profits of or as a member of a criminal street gang.  Count II alleged placing the victim in fear of
imminent bodily injury or death through use of a deadly weapon while committing
theft of property.  The indictment also
included a deadly weapon notice.  Appellant
waived his right to a jury trial and entered an open plea of guilty to Count I.  Based on his guilty plea, the trial court
found Appellant guilty of the offense alleged in Count I and sentenced
Appellant to 20 years in prison.  The
court included an affirmative deadly weapon finding in the judgment.
Appellant’s
appointed counsel has filed a brief in which he concludes that the appeal
presents no non-frivolous issues and is without merit.  Appellate counsel states that he has examined the
record and has found no error preserved for appeal that could serve as grounds
for reversible error.  The brief meets
the requirements of Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), in
that it presents a professional evaluation of the record, and demonstrates why,
in effect, there are no arguable grounds to be advanced.  See High
v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978).  A copy of counsel’s brief has been delivered
to Appellant, and Appellant has been advised of his right to examine the
appellate record and file a pro se
brief.  On December 1, 2011, Appellant
filed a pro se response to counsel’s
motion to withdraw and supporting brief, contending that trial counsel rendered
ineffective assistance.
An appellate court
may not address the merits of issues raised in an Anders brief, or those raised in a pro se response.  Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex.Crim.App. 2005).  The Court may only
consider:  (1) whether the appeal is
wholly frivolous, and issue an opinion explaining that we have reviewed the
record and found no reversible error; or (2) whether arguable grounds for
appeal exist, and if so, remand the case to the trial court so that new counsel
may be appointed to address those issues.  Bledsoe,
178 S.W.3d at 826-27.
Having carefully
reviewed the record, counsel’s brief, and Appellant’s pro se response, we agree that the appeal presents no non-frivolous
issues and is without merit.  Further, we
find nothing in the record that might arguably support an appeal.  Accordingly, the trial court’s judgment is
affirmed.
 
 
October
3, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before
McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do
Not Publish)




[1]
See Tex.Penal
Code Ann. § 71.02(a)(West Supp. 2012).